                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA



  IN RE: FACEBOOK, INC. CONSUMER                    MDL No. 2843

  PRIVACY USER PROFILE LITIGATION
                                                    Case Nos. 18-md-02843-VC, 19-cv-
  ROBERT ZIMMERMAN and UXOR                         04591-WHO

  PRESS,
                                                    PRETRIAL ORDER NO. 24: ORDER
                 Plaintiffs,                        GRANTING MOTION TO RELATE
                                                    (ZIMMERMAN)
         v.
                                                    Re: Dkt. No. 307 (18-md-02843-VC)
  FACEBOOK, INC. et al.

                 Defendants.


       The motion to relate Zimmerman v. Facebook, Inc., No. 3:19-cv-04591-WHO (N.D. Cal.)

to the MDL proceeding is granted. The standards for relating cases under Local Rule 3-12 are

met here, because the actions “concern substantially the same parties, property, transaction, or
event” and litigating the Zimmerman case separately from the MDL would be “an unduly

burdensome duplication of labor and expense.” Furthermore, relating the cases will serve the

“convenience of parties and witnesses and will promote the just and efficient conduct of such

actions.” 28 U.S.C. § 1407.

       As previously ordered, a case management conference in the MDL is scheduled for

November 4, 2019. In their joint case management statement, due October 28, Facebook and the

co-lead plaintiffs should address whether Zimmerman should be treated differently from the

other member cases. The plaintiffs in Zimmerman are ordered to file a separate case management
statement by October 31, 2019, in advance of the case management conference. Facebook need
not file a response to the Zimmerman complaint until some time after the case management

conference.

       IT IS SO ORDERED.


Dated: October 9, 2019
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge




                                              2
